Citation Nr: 0714025	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-24 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The deceased spouse, P.E.M., had active service as a 
Philippine Scout from September 1915 to September 1919, from 
August 1920 to August 1923, and from August 1923 to March 
1925.  He died in June 1977.  The appellant is the widow of 
P.E.M. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in December 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

Pursuant to the appellant's request, a hearing before a 
member of the Board was scheduled for November 2006.  As the 
appellant did not appear for the hearing, her hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1. On or about July 7, 1924, P.E.M., a Philippine Scout, 
voluntarily joined a mutiny at Fort McKinley in the 
Philippine Islands for which he was convicted by a general 
martial and he was dishonorably discharge from the service.  

2. By decision of June 1964, the VA Director of the 
Compensation and Pension Service, citing the conviction of 
mutiny and 38 U.S.C.A. § 3504(a) (currently 38 U.S.C.A. § 
6104(a)), declared that P.E.M. had forfeited his right to all 
accrued or future VA benefits under laws administered by VA. 

3. Death benefits may not be paid to the appellant where 
forfeiture by reason of a treasonable act to include mutiny 
was declared after September 2, 1959, based on any period of 
service commencing before the date of commission of the 
offense which resulted in the forfeiture. 

CONCLUSION OF LAW

The appellant has no legal entitlement to VA death benefits.  
38 U.S.C.A. § 6104(c) (West 2002); 38 C.F.R. §§ 3.902, 
3.904(b) (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Where as here the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not for application.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records disclose that on or about July 7, 1924, 
P.E.M., a Philippine Scout, voluntarily joined a mutiny at 
Fort McKinley in the Philippine Islands for which he was 
convicted by a general martial and he was dishonorably 
discharge from the service. 



In August 1963, the National Personnel Records Center (NPRC) 
reported that P.E.M. was honorably discharged from the 
periods of service from September 1915 to September 1919 and 
from August 1920 to August 1923, and that he was dishonorable 
discharge from the period of service from August 1923 to 
March 1925. 

In November 1963, the RO recommended that the case be 
considered for forfeiture under the provisions of 38 U.S.C. § 
3504(a) (now 38 U.S.C. § 6104(a)).  In March 1964, the RO 
referred the case to the Director of the Compensation and 
Pension Service.  In a decision, dated in June 1964, the VA 
Director of the Compensation and Pension Service, citing the 
conviction of mutiny and 38 U.S.C.A. § 3504(a) (currently 
38 U.S.C.A. § 6104(a)), declared that P.E.M. had forfeited 
his right to all accrued or future VA benefits under laws 
administered by VA.  

At the time of the declaration of forfeiture in June 1964, 
P.E.M. was not entitled to any VA benefits. 

In May 2004, the appellant submitted her application for 
death benefits as a surviving spouse of P.E.M. 

In December 2004, the RO denied her claim for death benefits.  
The RO notified appellant that P.E.M. had forfeited all 
rights, claims and benefits to which she might have been 
entitled to under laws administered by VA  due to the General 
Court Martial conviction of mutiny, resulting in his 
dishonorable discharge.

Laws and Regulations

Under the laws administered by the VA a treasonable act is 
defined as an act of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or of its allies.  
38 C.F.R. § 3.902(a).

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by the Secretary.  38 U.S.C.A. § 6104(a).

When forfeiture for a treasonable act was declared after 
September 1, 1959, there is no statutory authority to make an 
award to any person of VA benefits based on any period of 
military service commencing before the date of commission of 
the offense.  38 U.S.C.A. § 6104(c).

The effect of forfeiture after a veteran's death is that no 
award of VA benefits may be made to any person based on any 
period of service commencing before the date of commission of 
the offense, which resulted in the forfeiture.  38 C.F.R. 
§ 3.904(b).

Analysis

In this case, by decision of June 1964, the VA Director of 
the Compensation and Pension Service, citing the conviction 
of mutiny and 38 U.S.C.A. § 3504(a) (currently 38 U.S.C.A. § 
6104(a)), declared that P.E.M. had forfeited his right to all 
accrued or future VA benefits under laws administered by VA.  
The commission of the offense, which resulted in the 
forfeiture, occurred in July 1924. 

Under 38 U.S.C.A. § 6104(c), as the declaration of forfeiture 
was made in 1964, which clearly falls after September 1, 
1959, there is no statutory authority to make an award to any 
person of VA benefits based on any period of service 
commencing before the date of commission of the offense.  In 
other words, although P.E.M. had two periods of honorably 
service from September 1915 to September 1919 and from August 
1920 to August 1923, as the periods of honorable service 
commenced before July 1924, the date of the commission of 
mutiny, the periods of honorable service have no legal effect 
of the declaration of forfeiture for future VA benefits. 

The record shows that in June 1977 P.E.M. died.  In May 2004, 
the claimant, the widow filed for VA death benefits. 

Under 38 C.F.R. § 3.904(b), the effect of forfeiture after a 
veteran's death is that no VA benefit may be made to any 
person based on any period of service commencing before the 
date of commission of the offense, which resulted in the 
forfeiture.  As previously explained, although P.E.M. had two 
periods of honorably service from September 1915 to September 
1919 and from August 1920 to August 1923, as the periods of 
honorable service commenced before July 1924, the date of the 
commission of mutiny, the periods of honorable service have 
no legal effect on the declaration of forfeiture, which bars 
the appellant's entitlement to VA death benefits.

For these reasons, the appellant is not eligible for VA death 
benefits for any period of service to include the periods of 
service, commencing before July 1924, due to the lack of 
entitlement under the law.  38 U.S.C.A. § 6104(c); 38 C.F.R. 
§§ 3.902, 3.904.


ORDER

As the appellant is not legally entitled to VA death 
benefits, the appeal is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


